09/29/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: PR 06-0422


                                       PR 06-0422                   FEL,FD

                                                                    SEP 2 9 2020
 IN THE MATTER OF THE PETITION OF                                  Bowen Gre,,,,c-n-worQA-,
                                                                Cleric of Stiortj-K Chat-LK
 JOSEPH P. RAMOS, JR.                                               State of Montana




       Joseph P. Ramos, Jr. has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of his application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Adrnission. Ramos passed the MPRE in 2008 when seeking admission
to the practice oflaw in the State of Colorado, where he was admitted. Ramos has practiced
law for over 11 years "without any ethical or disciplinary issues in any jurisdiction where
licensed." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Joseph P. Ramos, Jr. to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exainirlers at the State Bar of Montana.
      DATED this C-1 Tay of September, 2020.




                                                            Chief Justice
    J,10/J4caf
    /46(-2-12—




       stices




2